DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 1, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 
1.	(Currently Amended) A device comprising: 
a substrate having conducting lines thereon; 
one or more fin structures arranged over the substrate; 
wherein each fin structure of the one or more fin structures comprises: 
a sensor arranged over the substrate and around [[the]]each fin structure, wherein the sensor comprises a first sensing electrode and a second sensing electrode arranged around [[the]]each fin structure, wherein the first sensing electrode and the second sensing electrode define a first sensing cavity along a first sidewall of [[the]]each fin structure and a second sensing cavity along a second sidewall of [[the]]each fin structure; and 
wherein the first sensing electrode and the second sensing electrode each comprises a first portion and a second portion arranged substantially perpendicular to the first portion, wherein the first portion of the first sensing electrode lines each fin structure and the first portion of the second sensing electrode lines the first sidewall and the second sidewall of each fin structure 

3.	(Currently Amended) The device of claim 1, wherein the second portion of the first sensing electrode and the second portion of the second sensing electrode along the first sidewall andeach fin structure, respectively, are separated by sacrificial material.

9.	(Currently Amended) The device of claim 1, wherein each of the first sensing cavity and the second sensing cavity is a nanogap channel.

12.	(Currently Amended) The device of claim 1, wherein, for each fin structure of the one or more fin structures, the first sensing electrode and the second sensing electrode completely surrounds [[the]]each fin structure.

13.	(Currently Amended) The device of claim 1, wherein, for each fin structure of the one or more fin structures, the first sensing electrode and the second sensing electrode partially surrounds [[the]]each fin structure.

14.	(Cancelled) 

15.	(Currently Amended) A method of forming a device, comprising: 

arranging one or more fin structures over the substrate; 
arranging a sensor over the substrate and around each fin structure of the one or more fin structures, wherein arranging the sensor comprises forming a self-aligned first sensing electrode and a self-aligned second sensing electrode around each fin structure of the one or more fin structures, wherein for each fin structure of the one or more fin structures, 
the first sensing electrode and the second sensing electrode define a first sensing cavity along a first sidewall of [[the]]each fin structure and a second sensing cavity along a second sidewall of [[the]]each fin structure; and 
wherein the first sensing electrode and the second sensing electrode each comprises a first portion and a second portion arranged substantially perpendicular to the first portion, wherein the first portion of the first sensing electrode lines each fin structure and the first portion of the second sensing electrode lines the first sidewall and the second sidewall of each fin structure 


electrically coupling the second sensing electrode to one of the conducting lines by forming a dielectric spacer around the defined first sensing electrode and second sensing electrode; and 
forming an extension region of the second sensing electrode over the dielectric spacer to contact the one of the conducting lines.

21.	(Previously Presented) The device of claim 4, wherein the first sensing cavity and the second sensing cavity are vertical cavities with respect to a surface of the substrate.

22.	(New)	The device of claim 1, wherein each of the first sensing cavity and the second sensing cavity is a vertical sensing cavity around each fin structure.
REASONS FOR ALLOWANCE
Claims 1-10, 12-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of making the apparatus as instantly claimed.  The limitation “wherein the first sensing electrode and the second sensing electrode each comprises a first portion and a second portion arranged substantially perpendicular to the first portion” in amended claims 1 and 15 is not obvious over the prior art.  The pertinent art, Elibol (U.S. Patent Pub. 2017/0074819) teaches a sensor (Fig. 1: structure 100) comprising a substrate (Fig. 1: substrate 110); one or more fin structure (Fig. 1: ultimate metal layer 130); wherein each fin structure comprises: a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795